      Case 1:19-cv-08290-PGG-DCF Document 50 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID SOBEL,

                       Plaintiff,
                                                                     ORDER
               -against-
                                                               19 Civ. 8290 (PGG)
MAJOR ENERGY SERVICES, LLC,
SPARK ENERGY, LLC,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               A stay has been in effect to permit Plaintiff an opportunity to retain substitute
counsel. As discussed at today’s conference, Plaintiff has not retained new counsel, and will
proceed pro se. Accordingly, the stay of proceedings is now vacated.

               Chambers will mail a copy of this order to Plaintiff and note service on the
docket.

Dated: New York, New York
       March 11, 2021
